DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 7/1/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1, 3, 7, 11 and 14 and the addition of new claim 16 have been made of record. Claim 6 is cancelled.
Claims 1-5 and 7-16 are pending.
Claim 15 remains withdrawn for the reasons of record at pg. 2 of the office action of 2/3/2021.
Claims 1-5, 6-14 and 16 are under examination.
Response to Arguments
Claim Rejections - 35 USC § 112-withdrawn

The rejection of claims 3, 7, 11 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicant’s amendments to claims 3, 7, 11 and 14.
Rejections - 35 USC § 102-withdrawn

The rejection of claim(s) 1, 4- 5, 10-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansen et al. (US Pub. No. 2016/0058840, 371 of 
Claim Rejections - 35 USC § 103
The rejection of claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp et al. (IDS, WO 2004/064862) in view of Johansen et al. (US Pub. No. 2016/0058840, 371 of WO 2014/177623), Kaku and Eid (J. Diab. Investig. 6: 610-619, 2015, pub. Nov. 6), Stratton et al. (IDS, BMJ, vol. 321, 405-412, 2000) or Einhorn et al. (IDS, Endocr. Practice Vol. 21: 917-926, 2015) is withdrawn in view of applicants’ amendments to claim 1 which recites the limitation “wherein said MACE is selected from cardiovascular death, non-fatal myocardial infarction (MI), and non-fatal stroke, and wherein said MACE is reduced from about 10% to about 75% compared to placebo.” Although Rosskamp et al. Johansen, Kaku and Eid, (Stratton et al or Einhorn) teach risk of cardiovascular disease in diabetic subjects and use of degludec in reducing HbA1c and therefore, benefit in treating hyperglycemia that would result in reduction in cardiovascular diseases such Myocardial ischemia. However, the references alone or in combination does teach that the treatment of diabetic subject with degludec would have reduced MACE from about 10% to about 75% which has support in Table 10 of the instant specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3-5, 7-14 remain rejected and new claim 16 is now provisionally rejected  on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-14 of copending Application No. 16/463594 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a method of method of treating diabetes comprising a basal insulin which gives improved glycemic control in a therapeutically effective amount to a subject in need thereof, wherein the subject is at risk of developing a cardiovascular disease, wherein said basal insulin is insulin degludec, wherein said diabetes is type 2 diabetes, wherein said subject has a BMI of at least 30 kg/m2, wherein said subject has a HbA1c of at least 7%, or at least 8%, wherein said subject receives one or more oral antidiabetic agents, and wherein insulin degludec is administered from 10-100U per day(claim 14). The instantly claimed invention of claim 2 requires that the subject is female and has substantially Asian origin or African origin. Copending application 16/463594, Table 2 discloses female subjects about 47.2% but does not does not disclose if the female subjects are of Asian or African origin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1, 3-5, 7-14 and 16 are rejected.
2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/GYAN CHANDRA/Primary Examiner, Art Unit 1646